DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 30 March 2022. As directed by the amendment: Claims 1, 3, and 4 have been amended and Claims 16-35 stand withdrawn. Claims 1-35 currently stand pending in the application. 
The amendments to claim 1 are sufficient to overcome the rejection under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the rejection under 35 U.S.C. 112(b) has been withdrawn. 
The amendments to claims 3 and 4 are sufficient to overcome the rejections under 35 U.S.C. 112(d) listed in the previous action. Namely, the improper dependency has been resolved. Accordingly, the rejections under 35 U.S.C. 112(d) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Objections
Claims 3 and 4 are objected to because of the following informalities: improper antecedence. Appropriate correction is required. The following amendments are suggested: 
Claim 3 / ll. 1-2: “[[the]] a length of the first portion” 
Claim 3 / ll. 2: “[[the]] a length of the second portion” 
Claim 4 / ll. 1-2: “[[the]] a length of the first portion” 
Claim 4 / ll. 2-3: “[[the]] a length of the second portion” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No. US 2020/0197669 to Grummon et al. (hereinafter, “Grummon”). 
As to claim 1, Grummon discloses an apparatus comprising a wire, shown in FIG. 19A, having a first portion (including section labelled “High Temp”) including a first end (distal free end of “High Temp” section) and a second portion (including section labelled “SuperElastic”) including a second end (proximal free end of “SuperElastic” section) opposite the first end, wherein the first portion of the wire is configured to transition from a straight configuration to a bent configuration in response to a bending applied to the first portion when positioned outside of a body of a patient in ambient air (the first portion is malleable so that it can be shaped by the user, in ambient air which is below the first portion austenitic finish temperature of 80 °C, ¶184), and wherein the second portion of the wire is configured to return to the straight configuration, shown in FIG. 19A, in response to a bending applied to the second portion when positioned inside the body of the patient (at body temperature, above the second portion austenitic finish temperature of -15 °C, the second portion is superelastic and will return to its straight shape set). 
As to claim 3, Grummon discloses wherein a ratio of the length of the first portion of the wire to the length of the second portion of the wire is about 3:1 to about 1:3 (a length of the first portion is 10 cm and a length of the second portion is 10 cm, shown in FIG. 19A, such that their ratio is 1:1 which is between 3:1 and 1:3). 
As to claim 4, Grummon discloses wherein the length of the first portion of the wire ranges from about 10 mm to about 600 mm (10 cm = 100 mm), and wherein the length of the second portion of the wire is about 10 mm to about 300 mm (10 cm = 100 mm), shown in FIG. 19A. 
As to claim 6, Grummon discloses wherein a diameter of the first portion of the wire is equal to a diameter of the second portion of the wire (¶149), shown in FIG. 19A. 
As to claim 7, Grummon discloses, in another interpretation, wherein a diameter of the first portion of the wire is different than a diameter of the second portion of the wire (a different diameter at one end, ¶207). 
As to claim 9, Grummon discloses wherein the second portion of the wire has an austenitic finish temperature less than 37 °C (austenitic finish temperature of -15 °C, ¶184), shown in FIG. 19A. 
As to claim 12, Grummon discloses further comprising a transition zone marker (sleeve 14 positioned between and connecting adjacent portions, not shown in FIG. 19A but disclosed as a means of joining, shown for example in FIG. 2; the sleeve acts as a marker to identify where each portion begins or ends) positioned on the wire between the first portion and the second portion (¶151, 183). 
As to claim 13, Grummon discloses wherein the first portion and/or the second portion of the wire includes a marker (the respective sleeve that connects the first or second portion to the adjacent portion; the sleeve acts as a marker to identify where each portion begins or ends and overlaps each portion so that it may be included as part of the respective portion). 
As to claim 15, Grummon discloses wherein the wire comprises a shape memory alloy (¶22, 44). 

As to claim 1, Grummon discloses, in another interpretation, an apparatus comprising a wire, shown in FIG. 19A, having a first portion (including section labelled “High Temp”) including a first end (distal free end of “High Temp” section) and a second portion (including section labelled “Air Temp”) including a second end (proximal end of “Air Temp” section) opposite the first end (the first and second ends are opposite each other along a proximal-distal direction), wherein the first portion of the wire is configured to transition from a straight configuration to a bent configuration in response to a bending applied to the first portion when positioned outside of a body of a patient in ambient air (the first portion is malleable so that it can be shaped by the user, in ambient air which is below the first portion austenitic finish temperature of 80 °C, ¶184), and wherein the second portion of the wire is configured to return to the straight configuration, shown in FIG. 19A, in response to a bending applied to the second portion when positioned inside the body of the patient (at body temperature, above the second portion austenitic finish temperature of 20 °C, the second portion is relatively stiff, ¶184, and will return to its straight shape set). 
As to claim 9, Grummon discloses wherein the second portion of the wire has an austenitic finish temperature less than 37 °C (austenitic finish temperature of 20 °C, ¶184), shown in FIG. 19A. 
As to claim 10, Grummon discloses wherein the austenitic finish temperature of the second portion of the wire ranges from about -5 °C to about 26 °C (austenitic finish temperature of 20 °C, between -5 °C and 26 °C, ¶184), shown in FIG. 19A. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grummon.  
As to claim 2, Grummon is silent as to wherein a length of the first portion of the wire is less than a length of the second portion of the wire, but teaches in another embodiment, shown in FIG. 19B, that a length of the first portion (including section labelled “High Temp” in FIG. 19B, with a length of 10 cm) is less than a length of the second portion (including section labelled “SuperElastic” in FIG. 19B, with a length of 145 cm) (¶185), to provide a longer length of the wire portion that is superelastic and stiff for greater ease of manipulation and pushing into place by a user at the proximal end.
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a longer second portion of the wire as compared to the first portion, to provide a longer length of the wire portion that is superelastic and stiff for greater ease of manipulation and pushing into place by a user at the proximal end. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grummon in view of U.S. Patent No. US 8,668,668 to Bishop et al. (hereinafter, “Bishop”). 
As to claim 5, Grummon discloses a diameter of the wire is about 0.5 mm (0.020 inches, ¶149), but is silent as to wherein a diameter of the wire is about 0.6 mm to about 4 mm. 
Bishop teaches that a guidewire (210) in the same field of endeavor for steering through vasculature has a diameter of 0.032 inches to 0.038 inches (0.81 mm to 0.97 mm) (col. 11 / ll. 60-61) to provide sufficient strength for steering while also remaining thin enough so as not to damage the arteries. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the wire in Grummon with a diameter of 0.81 mm to 0.97 mm (which is within the range of about 0.6 mm to about 4 mm), since Bishop teaches that this diameter range is commonly used for guidewires for steering through vasculature, which application is also required by Grummon (¶184), to provide sufficient strength for steering while also remaining thin enough so as not to damage the arteries.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grummon in view of U.S. Patent Application Publication No. US 2011/0313453 to Krumme et al. (hereinafter, “Krumme”). 
As to claim 8, Grummon discloses the claimed invention except for wherein the first portion of the wire has an austenitic start temperature greater than 22 °C. 
Krumme teaches that a medical device comprising a shape memory alloy such as nitinol (¶10) in the same field of endeavor has an austenitic start temperature of greater than 22 °C (25-27 °C) (¶39), so that the shape memory elements are below their austenitic start temperature at a normal surgical operating room temperature (about 20 °C) so that shape transition does not occur while waiting in the operating room. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise Grummon’s first portion of the wire of nitinol that has an austenitic start temperature of greater than 22 °C (25-27 °C) so that shape transition does not occur while waiting in the operating room. As required by Grummon, the first portion is malleable so it can be shaped by the user, so having an austenitic start temperature of greater than room temperature ensures that the first portion remains malleable and does not proceed through shape transition back to the straight shape set. The austenitic finish temperature of the first portion would remain as taught by Grummon (¶184), to also ensure malleability. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grummon in view of U.S. Patent No. US 6,923,829 to Boyle et al. (hereinafter, “Boyle”) and U.S. Patent No. US 6,966,774 to Brock et al. (hereinafter, “Brock”). 
As to claim 11, Grummon discloses the claimed invention except for wherein a loading plateau of the first portion of the wire is less than about 45 ksi, and wherein a loading plateau of the second portion of the wire ranges from about 55 ksi to about 80 ksi. 
Boyle teaches that nitinol in martensite phase in the same field of endeavor has a loading plateau of about 200 MPa (200Mpa = 29 ksi) (col. 8 / ll. 33-46), shown in FIG. 4. 
Brock teaches that superelastic nitinol in the same field of endeavor has a loading plateau of 450 MPa (450 MPa = 65 ksi) (Table 1). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise Grummon’s wire of nitinol with a loading plateau when in the martensite phase (when held at lower temperatures) of about 200 MPa, which is less than about 45 ksi, and a loading plateau when superelastic (at austenite temperatures) of 450 MPa, which is between about 55 to about 80 ksi, as taught by Boyle and Brock respectively, since these values are known properties of nitinol under different conditions which is a shape memory alloy disclosed for the wire by Grummon. Both of the first and second portions would each have the same loading plateau when martensitic or superelastic, when the wire portions are held at a respective temperature to achieve each.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grummon in view of U.S. Patent Application Publication No. US 2017/0296798 to Kume et al. (hereinafter, “Kume”).  
As to claim 14, Grummon discloses the claimed invention except for wherein the first portion of the wire includes one or more measurement markings indicating a length of the first portion. 
Kume teaches a guidewire (300) in the same field of endeavor for accessing vasculature includes one or more measurement markings indicating a length of the guidewire with respect to its end to aid in inserting the guidewire to a desired insertion length (¶84, 101), shown in FIG. 2. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Grummon’s wire, one or more measurement markings as taught by Kume to indicate a length of the wire with respect to its end to aid in inserting the wire to a desired insertion length. The markings would be disposed at regular intervals along the length of the wire such that all of the portions of the wire, including the first portion which is inserted first, would include one or more measurement markings with the measurement markings indicating a length of the respective portion with respect to the inserted tip. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775